NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DITECH FINANCIAL LLC, FKA Green                 No.    20-15066
Tree Servicing LLC; FEDERAL
NATIONAL MORTGAGE                               D.C. No.
ASSOCIATION,                                    2:16-cv-02906-JAD-NJK

      Plaintiffs-counter-
      defendants-Appellees,                     MEMORANDUM*

 v.

TALASERA AND VICANTO
HOMEOWNERS' ASSOCIATION;
NEVADA ASSOCIATION SERVICES,
INC.,

                Defendants,

and

DUTCH OVEN COURT TRUST,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted April 13, 2021**
                               Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and GLEASON,*** District Judge.

      Defendant-Appellant Dutch Oven Court Trust (“Dutch Oven”) attempts to

appeal the district court’s grant of summary judgment to Plaintiffs-Appellees

Ditech Financial LLC and Fannie Mae in their quiet-title action. However, because

Dutch Oven failed to timely file a valid notice of appeal with the district court, we

lack jurisdiction over this appeal. We therefore dismiss the appeal pursuant to

Federal Rules of Appellate Procedure 3(c) and 4(a).

      A valid notice of appeal must “specify the party or parties taking the appeal

by naming each one in the caption or body of the notice” and “designate the

judgment, order, or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(A)–(B).

“[T]he notice of appeal required by Rule 3 must be filed with the district clerk

within 30 days after entry of the judgment or order appealed from.” Fed. R. App.

P. 4(a)(1)(A). In this case, the district court entered judgment on December 13,

2019. The 30th day from entry of judgment was Sunday, January 12, 2020. By




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.

                                          2
rule, the deadline extended to Monday, January 13, 2020. See Fed. R. App. P.

26(a)(1)(C).

      On January 13, 2020, Dutch Oven filed a putative notice of appeal that failed

to comply with the content requirements of Rule 3(c). The putative notice listed the

wrong plaintiffs, the wrong defendants, the wrong case number, the wrong

judgment, and the wrong judgment date. While a “technical error in a notice of

appeal does not deprive [this court] of jurisdiction,” we have reiterated the

Supreme Court’s admonition that “failure to name a party in a notice of appeal is

more than excusable informality, but rather, ‘it constitutes a failure of that party to

appeal.’” Le v. Astrue, 558 F.3d 1019, 1022–23 (9th Cir. 2009) (citation omitted)

(quoting Torres v. Oakland Scavenger Co., 487 U.S. 312, 314 (1988)). We decline

Dutch Oven’s invitation to treat these deficiencies as technical errors.

      Dutch Oven contends that its amended notice of appeal cured any defects in

the initial, defective notice of appeal. The amended notice, however, was filed on

January 14, 2020 and was, therefore, untimely under Rule 4(a).1 “[B]ecause the

time constraints outlined in Rule 4(a) implement the limitations Congress imposed

on this Court by statute, [this Court] must dismiss civil appeals that are untimely




1
 Dutch Oven did not file a motion for extension of time to file the notice of appeal
as authorized by Fed. R. App. P. 4(a)(5).

                                           3
for lack of jurisdiction . . . .” United States v. Sadler, 480 F.3d 932, 937 (9th Cir.

2007). Thus, we dismiss Dutch Oven’s appeal for lack of jurisdiction.2

         DISMISSED.




2
    Plaintiffs’ motion to dismiss, Dkt. No. 32, is denied as moot.

                                            4